Per Curiam.
In this case the appellant merely showed that his attorney was a member of the Legislature and the Legislature was in session, and requested an adjournment of his cause without other proof of the necessity therefor. The Civil Practice Act, section 433-a, was not intended to mean that members of the Legislature should have the right to an adjournment of causes in which they were engaged as attorneys, unless the attendance to their duties as members of the Legislature required such an application to be made. Given such construction the act would in no way unlawfully interfere with the judicial power.
The affidavit submitted in the instant case was insufficient, in that no attempt was made therein to show that the attorney would be unable to try the cause because of attendance to legislative work.
Order affirmed, with ten dollars costs, with leave to defendant to appeal to the Appellate Division.
All concur; present, Lydon, Callahan and Frankenthaler, JJ.